DETAILED ACTION
Drawings
The drawings are objected to because they do not include the label “Replacement Sheet.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman (US 4,285,468) in view of DSM Engineering Materials (DSM) and Counts (US 6,255,268).
Regarding claim 1, Hyman discloses a fragrance delivery system comprising:

b) a fragrance composition (42) held within the at least one reservoir compartment (Figure 3), but fails to disclose the composition being a mixture of: (1) high volatile perfume ingredients having a boiling point lower than 250 °C; and (2) low volatile perfume ingredients having a boiling point higher than 250 °C or
i)    the plastic being a thermoplastic elastomer block copolymer;
ii)    the plastic having a Volume Resistivity ranging from 1 x 1012 to 1 x 1020 Ohms.cm ; and
iii)    the plastic having a Water Absorption ranging from 4 to 20%.
	Arnitel VT3104 is a known thermoplastic elastomer block copolymer that has a Volume Resistivity ranging from 1 x 1012 to 1 x 1020 Ohms.cm; and has a Water Absorption ranging from 4 to 20% (See DSM Engineering Materials).
	As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hyman with the disclosures of DSM Engineering, providing Arnitel VT 3104 as the thermoplastic elastomer material of the fragrance permeable plastic, in order to provide for a material that includes toughness and relatively low toxicity, as disclosed by Anderson (Paragraph 42).
	Counts discloses a fragrance composition that is a mixture of: (1) high volatile perfume ingredients having a boiling point lower than 250 °C (Counts, Column 7, line 33, eucalyptol); and (2) low volatile perfume ingredients having a boiling point higher than 250 °C (Counts, Column 7, line 32, diphenyl methane) (Column 7, line 25-26, The fragrant may be a mixture including eucalyptol and diphenyl methane, which provides for the fluid to be dispersed simultaneously).  

Hyman in view of DSM and Counts discloses a system that simultaneously transmits both the high and low volatile perfume ingredients wherein the system simultaneously transmits ingredients (Counts, Column 7, lines 25-26, 32 and 33, The fragrance is a mixture; As such the ingredients are transmitted simultaneously) at a uniform steady rate (Hyman, Column 6, lines 49-51) to space outside the system (Hyman, Column 5, lines 43-44, The ingredients are transmitted to the outside atmosphere).  
Regarding claim 2, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the thermoplastic elastomer block copolymer is a thermoplastic polybutylene-terephthalate copolymerized with at least one block of a material selected from the group consisting of polyether, polyester and polyesterether (Arnitel VT3104).
Regarding claim 3, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the fragrance permeable plastic (28) serves as a closure for the container (Figure 3 and Column 6, lines 11-13, The plastic serves as the front wall of the container, upon removal of the barrier layer; Fragrance is only able to escape through the plastic).
Regarding claim 4, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the thickness of the fragrance permeable plastic has a thickness ranging from 0.01 to 2 mm (Column 4, lines 48-49).
Regarding claim 5, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, wherein the thickness of the fragrance permeable plastic has a thickness ranging from 0.2 to 1 mm (Column 4, lines 48-49).
Regarding claims 6-8, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1, but fails to disclose a system wherein the relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2 by weight
or wherein the relative amounts of high to low volatile perfume ingredients range from 10:1 to 2:1 by weight
or wherein the relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2.
Counts discloses that the relative amounts of fragrant agent is a matter of choice, subject to factors such as the type of agent, other ingredients, and desired effect (Column 9, lines 51-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hyman in view of DSM and Counts to incorporate the disclosures of Counts, providing relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2 by weight, or the relative amounts of high to low volatile perfume ingredients range from 10:1 to 2:1 by weight, or the relative amounts of high to low volatile perfume ingredients range from 100:1 to 1:2, since it has been held  that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 

Regarding claim 9, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein perfume ingredients within the reservoir compartments (Counts, Column 6, line 34, eucalyptol and Column 6, line 30, diphenyl methane) constitute from 5 to 100% of any liquid in these compartments (Counts, Column 9, lines 40-50, The eucalyptol and diphenyl methane make up 80% of the mixture).
Regarding claim 10, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein perfume ingredients within the reservoir compartments constitute from 50 to 95% of any liquid in these compartments (Counts, Column 9, lines 40-50, The eucalyptol and diphenyl methane make up 80% of the quantity of the mixture).
Regarding claim 11, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein the fragrance permeable plastic has not been impregnated with perfume ingredients prior to being formed as the outer wall of the container (Column 7, lines 12-19, The ingredients are placed within the plastic, as opposed to the plastic being impregnated with the ingredients).
Regarding claim 12, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein the Volume Resistivity ranges from 1 x 1013 to 1 x 1016 Ohms.cm (DSM, The Volume Resistivity of Arnitel VT 3104 falls within the specified range).
Regarding claim 13, Hyman in view of DSM and Counts discloses the fragrance delivery system according to claim 1 wherein the Water Absorption ranges from 6 to 15% (DSM, The Water Absorption of Arnitel VT 3104 falls within the specified range).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyman in view of DSM, Counts, and Van Loveren (US 4,605,165).
As to claim 14, Hyman in view of DSM and Counts discloses the fragrance delivery system of claim 1, but fails to disclose a device wherein the container is a capped bottle or a capped jar.
Van Loveren discloses a fragrance dispenser wherein a capped bottle (501, 101) (Figure 5) is disclosed as an alternative dispensing container, to a pouch (500) (Figure 1) (Column 15, lines 37-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hyman in view of DSM and Counts with the disclosures of Van Loveren, replacing the dispensing pouch of Hyman with a dispensing capped bottle (Van, Loveren, 501, 101), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically, dispensing of material into the atmosphere at a desired rate, for a desired period, as disclosed by Van Loveren (Column 15, line 43-47).
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that one of ordinary skill in the art would not be motivated to try other thermoplastic elastomers, Examiner disagrees. While Hytrel, is listed as an example material, the disclosures provides motivation for trying other thermoplastic elastomers, as thermoplastic elastomers are listed as a general category. Further, the practice of testing numerous material is work within the general skill of one having ordinary skill in the art. Applicants highlight such ingenuity in the concluding paragraphs of their response.
As to Applicant’s position that the prior art does not highlight a specific Arnitel material, the prior art highlights thermoplastic elastomers. This disclosure provides motivation for one of ordinary skill in the art to test known thermoplastic elastomers, which includes Arnitel products.
The Declaration under 37 CFR 1.132 filed 8/25/2021 is insufficient to overcome the rejection of claims 1-14 based upon Hyman (US 4,285,468) in view of DSM Engineering Materials (DSM) and Counts (US 6,255,268) as set forth in the last Office action because:  
The prior provides motivation for the use of a thermoplastic elastomer. Hytrel was listed an example material. One of ordinary skill in the art would have been motivated by the disclosures of Hyman to test known thermoplastic elastomers for their effectiveness in the prior art device. Arnitel VT3104 was a known thermoplastic elastomer, before the effective filing date of the claimed invention. As such, one of ordinary skill in the art would have been motivated by the disclosures of Hyman to test known thermoplastic elastomers, such as Arnitel VT3104, for its effectiveness in the Hyman device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                      /ALEX M VALVIS/Primary Examiner, Art Unit 3752